           Case 1:19-cv-10523-CM Document 6 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DOROTHY RYAN,
                                Plaintiff,
                                                           19-CV-10523 (CM)
                    -against-
                                                           CIVIL JUDGMENT
 FAY LEOSIS, et al.,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Pursuant to the order issued April 27, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    April 27, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
